DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2019 and 24 September 2019 are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "and/or" in claims 1, 3, 5, 8, 10-14, 16 and 18-20
Because claims 1 and 13 are rejected under 112, all dependent claims 2, 4, 6-7, 9, 15 and 17 are therefore rejected based on their dependency to claims 1 and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1). 
Regarding claim 1, Huang teaches an apparatus comprising: a logic device associated with a mobile structure and configured to communicate with an imaging device (Huang: Para. 0007, 0065, 0066; communications between the movable object and the user terminal may be wireless communications; desktop computers; displaying, on a terminal remote to a movable object, a first person view (FPV) of the environment based on augmented stereoscopic video data), wherein the logic device is configured to: receive unmanned aerial systems (UAS) data from one or more UASs associated with the mobile structure, wherein at least a portion of the UAS data comprises data associated with a thermal camera coupled to the one or more UASs (Huang: Para. 0007, 0014, 0052, 0244; displaying, on a terminal remote to a movable object, a first person view (FPV) of the environment based on augmented stereoscopic video data; movable object may be an unmanned aerial vehicle (UAV); the camera may be a thermal imaging device); determine one or more environmental conditions based, at least in part, on the UAS data (Huang: Para. 0004, 0014; analyzing stereoscopic video data of the environment to determine environmental information).
Huang doesn’t explicitly teach generate an environmental condition determination based, at least in part, on the UAS data and/or the determined one or more environmental conditions.
However, Huang is deemed to disclose an equivalent teaching. Huang discloses UAVs that contain a sensing system for detecting weather data regarding the environmental surrounding (Huang: Para. 0014, 0243). Huang discloses analyzing the 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to generate an environmental condition determination based UAS data and environmental condition in order to detect current environmental conditions and track target object during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180).
Regarding claim 4, Huang teaches the apparatus of claim 1, wherein the logic device is further configured to: determine a mobile structure route based, at least in part, on the one or more environmental conditions (Huang: Para. 0095, 0097; a sensor can be used to provide data regarding the environment surrounding the UAV, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, a wind speed, a wind direction, a rain speed, a temperature;  the sensing data obtained by the one or more sensors in the environmental sensing unit may be provided to a flight controller); and communicate instructions for monitoring at least a portion of the mobile structure route to the at least one UAS (Huang: Para. 0138; a graphical element may indicate a distance of the movable object from a tracked object or an obstacle).
Regarding claim 9, Huang teaches the apparatus of claim 1, further comprising a user interface comprising a display, wherein the one or more UASs comprises a plurality of UASs, and wherein the logic device is further configured to: display at least a portion of the UAS data received from the plurality of UASs on the user interface (Huang: Para. 0007; displaying, on a terminal remote to a movable object, a first person view (FPV) of the environment based on augmented stereoscopic video data, wherein the augmented stereoscopic video data is generated by incorporating: (a) stereoscopic video data generated by the movable object while operating in the environment; unmanned aerial vehicle).
Regarding claim 13, Huang teaches a method comprising: receiving unmanned aerial systems (UAS) data from one or more UASs associated with a mobile structure, wherein at least a portion of the UAS data comprises data associated with a thermal camera coupled to the one or more UASs (Huang: Para. 0007, 0014, 0052, 0244; displaying, on a terminal remote to a movable object, a first person view (FPV) of the environment based on augmented stereoscopic video data; movable object may be an unmanned aerial vehicle (UAV); the camera may be a thermal imaging device); determining one or more environmental conditions based, at least in part, on the UAS data (Huang: Para. 0004, 0014; analyzing stereoscopic video data of the environment to determine environmental information).
Huang doesn’t explicitly teach generating an environmental condition determination based, at least in part, on the UAS data and/or the determined one or more environmental conditions.
However, Huang is deemed to disclose an equivalent teaching. Huang discloses UAVs that contain a sensing system for detecting weather data regarding the environmental surrounding (Huang: Para. 0014, 0243). Huang discloses analyzing the video data of the environment to determine environmental information and generating 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to generate an environmental condition determination based UAS data and environmental condition in order to detect current environmental conditions and track target object during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180).
Regarding claim 17, Huang teaches the method of claim 13, wherein the one or more UASs comprises a plurality of UASs, the method further comprising: displaying at least a portion of the UAS data received from the plurality of UASs on a display of a user interface (Huang: Para. 0007; displaying, on a terminal remote to a movable object, a first person view (FPV) of the environment based on augmented stereoscopic video data, wherein the augmented stereoscopic video data is generated by incorporating: (a) stereoscopic video data generated by the movable object while operating in the environment; unmanned aerial vehicle).

Claims 2, 6-8, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1) in view of Pongratz et al. (US Publication Number 2013/0200207 A1). 
Regarding claim 2, Huang doesn’t explicitly teach determine instructions associated with landing at least one of the UASs on the mobile structure.
determine instructions associated with landing at least one of the UASs on the mobile structure (Pongratz: Para. 0152, 0170; VTOL capabilities even with substantial side winds and can also take off vertically, even on ships that have not been prepared for an aircraft landing; deck container may also be given to the ship to be protected, the deck container having a launching system and one or more slave aircraft that are launched when there is risk of a pirate attack, so that they can monitor the surroundings of the ship with their sensors).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order land the UAV on the ship.
In the following limitation, Huang teaches provide the determined instructions to the at least one UAS (Huang: Para. 0014, 0075, 0130, 0151; terminal may allow a user to control and navigate the movable object; flight of the movable object may optionally be fully autonomous; generate motion information; flight information may contain various operational parameters of the movable object, such as motion path, waypoints, speed, acceleration, heading, altitude).
Regarding claim 6, Huang doesn’t explicitly teach wherein the logic device is further configured to determine and communicate positioning instructions to the one or more UASs, and wherein the positioning instructions are determined based, at least in part, on a velocity of the mobile structure.
wherein the logic device is further configured to determine and communicate positioning instructions to the one or more UASs (Pongratz: Para. 0043; slave aircraft is preferably capable of hovering and can therefore assume a quasi-stationary position above the ship to be inspected), and wherein the positioning instructions are determined based, at least in part, on a velocity of the mobile structure (Pongratz: Para. 0043; slave aircraft is preferably capable of hovering and can therefore assume a quasi-stationary position above the ship to be inspected).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to track the target object.
Regarding claim 7, Huang doesn’t explicitly teach wherein the logic device is further configured to communicate, to the one or more UASs, instructions to image at least a sail, a body structure, or a portion of the mobile structure.
However Pongratz, in the same field of endeavor, teaches wherein the logic device is further configured to communicate, to the one or more UASs, instructions to image at least a sail, a body structure, or a portion of the mobile structure (Pongratz: Para. 0190, 0205, 0215; all the ships entering this internal zone are visually identified with their multispectral image signature by means of an automatic image recognition system by comparison with a reference signature kept on file; identifying small target ships, for example, skiffs or dinghies).

In the following limitation, Huang teaches wherein the UAS data comprises the image (Huang: Para. 0014, 0052, 0135; camera may be a thermal imaging device when it is configured to capture infrared images).
Regarding claim 8, Huang teaches the apparatus of claim 1, wherein the logic device is further configured to: determine a distance between the mobile structure and at least one of the one or more UASs (Huang: Para. 0014; unmanned aerial vehicle).
Huang doesn’t explicitly teach determine a traversal range of the at least one UAS is less than the distance between the mobile structure and the at least one UAS; identify a second mobile structure within the traversal range of the at least one UAS; and direct the at least one UAS to travel to and/or land upon the second mobile structure.
However Pongratz, in the same field of endeavor, teaches determine a traversal range of the at least one UAS is less than the distance between the mobile structure and the at least one UAS (Pongratz: Para. 0188-0189; an internal protection zone C 280 km long and 100 km wide, for example, is created by at least three high-flying base aircraft using multispectral telescopic cameras); identify a second mobile structure within the traversal range of the at least one UAS (Pongratz: Para. 0190-0193; all the ships entering this internal zone are visually identified with their multispectral image ; and direct the at least one UAS to travel to and/or land upon the second mobile structure (Pongratz: Para. 0192-0194; unidentified or suspicious ships are pursued by an armed escort).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to track the target object and the UAV on the ship.
Regarding claim 10, Huang doesn’t explicitly teach receive maneuvering and/or monitoring instructions for the one or more UASs from a shore base; and transmit the received maneuvering and/or monitoring instructions to the one or more UASs.
However Pongratz, in the same field of endeavor, teaches receive maneuvering and/or monitoring instructions for the one or more UASs from a shore base (Pongratz: Para. 0170; one or more slave aircraft that are launched when there is risk of a pirate attack, so that they can monitor the surroundings of the ship with their sensors; slave aircraft stationed on the ship is connected to a ground control station via a data link, the slave aircraft being remote controlled from this ground control station); and transmit the received maneuvering and/or monitoring instructions to the one or more UASs (Pongratz: Para. 0170, 0189; one or more slave aircraft that are launched when there is risk of a pirate attack, so that they can monitor the surroundings of the ship; this zone is scanned visually continuously for the penetration of small boats). 

Regarding claim 11, Huang doesn’t explicitly teach receive one or more search patterns from a user interface of the apparatus and/or from a shore base; generate and/or transmit maneuvering and/or monitoring instructions for the one or more UASs based on the received one or more search patterns; and monitor the UAS data received from the one or more UASs as they traverse the one or more search patterns.
However Pongratz, in the same field of endeavor, teaches receive one or more search patterns from a user interface of the apparatus and/or from a shore base (Pongratz: Para. 0190-0193; this zone is searched continuously by radar altimeter under poor visibility conditions to detect the penetration of small boats having low radar visibility); generate and/or transmit maneuvering and/or monitoring instructions for the one or more UASs based on the received one or more search patterns (Pongratz: Para. 0192-0194; unidentified or suspicious ships are pursued by an armed escort); and monitor the UAS data received from the one or more UASs as they traverse the one or more search patterns (Pongratz: Para. 0046, 0215-0216; individual deployment groups are connected to one another by their own data link system and are connected to the manned control station, which may be on the ground; conducting an automatic preliminary analysis on board in association with the other sensors of the deployment groups). 

Regarding claim 18, Huang doesn’t explicitly teach receiving maneuvering and/or monitoring instructions for the one or more UASs from a shore base; and transmitting the received maneuvering and/or monitoring instructions to the one or more UASs.
However Pongratz, in the same field of endeavor, teaches receiving maneuvering and/or monitoring instructions for the one or more UASs from a shore base (Pongratz: Para. 0170; one or more slave aircraft that are launched when there is risk of a pirate attack, so that they can monitor the surroundings of the ship with their sensors; slave aircraft stationed on the ship is connected to a ground control station via a data link, the slave aircraft being remote controlled from this ground control station); and transmitting the received maneuvering and/or monitoring instructions to the one or more UASs (Pongratz: Para. 0170, 0189; one or more slave aircraft that are launched when there is risk of a pirate attack, so that they can monitor the surroundings of the ship; this zone is scanned visually continuously for the penetration of small boats).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target 
Regarding claim 19, Huang doesn’t explicitly teach receiving one or more search patterns from a user interface and/or from a shore base; generating and/or transmitting maneuvering and/or monitoring instructions for the one or more UASs based on the received one or more search patterns; and monitoring the UAS data received from the one or more UASs as they traverse the one or more search patterns.
However Pongratz, in the same field of endeavor, teaches receiving one or more search patterns from a user interface and/or from a shore base (Pongratz: Para. 0190-0193; this zone is searched continuously by radar altimeter under poor visibility conditions to detect the penetration of small boats having low radar visibility); generating and/or transmitting maneuvering and/or monitoring instructions for the one or more UASs based on the received one or more search patterns (Pongratz: Para. 0192-0194; unidentified or suspicious ships are pursued by an armed escort); and monitoring the UAS data received from the one or more UASs as they traverse the one or more search patterns (Pongratz: Para. 0046, 0215-0216; individual deployment groups are connected to one another by their own data link system and are connected to the manned control station, which may be on the ground; conducting an automatic preliminary analysis on board in association with the other sensors of the deployment groups).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target .

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1) in view of Pongratz et al. (US Publication Number 2013/0200207 A1) and in further view of Pilskalns (US Patent Number 10,633,115 B2). 
Regarding claim 3, Huang teaches the apparatus of claim 2, wherein the UAS data is associated with one or more of: at least one of the one or more environmental conditions, wherein the at least one environmental condition is associated with an environment local to the mobile structure (Huang: Para. 0043, 0095; weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, a wind speed, a wind direction, a rain speed, a temperature); a sway of the mobile structure; a velocity of the mobile structure; and a position of a UAS cradle on the mobile structure (Huang: Para. 0123, 0139; distance of the movable object from an object in the environment, or an orientation of the movable object relative to the object).
Huang and Pongratz don’t explicitly teach the determining the instructions associated with landing the at least one UAS on the mobile structure comprises determining an orientation of the UAS cradle and matching an orientation of the at least one UAS to the orientation of the UAS cradle.
However Pilskalns, in the same field of endeavor, teaches the determining the instructions associated with landing the at least one UAS on the mobile structure comprises determining an orientation of the UAS cradle and matching an orientation of the at least one UAS to the orientation of the UAS cradle (Pilskalns: Col. 4 Lines 59-64, Col. 5 Lines 36-40; SUAV is able to translate in directions and rotate back and forth in direction of arrows as required to maintain a laterally and rotationally aligned, level orientation above cradle of the base station during landing).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) and Pilskalns’s orientation based landing of a UAV into a base station cradle (Pilskalns: Col. 4 Lines 59-64, Col. 5 Lines 36-40) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to orient the UAV’s landing on the ship’s cradle.
In the following limitation, Huang teaches the determined instructions are based, at least in part, on the UAS data and/or on a position of a UAS cradle on the mobile structure (Huang: Para. 0180; target object may correspond to an object that is to be visually tracked by the imaging device on the movable object; movable object may be configured to fly towards the target object).
Regarding claim 14, Huang doesn’t explicitly teach determining instructions associated with landing at least one of the one or more UASs on the mobile structure.
However Pongratz, in the same field of endeavor, teaches determining instructions associated with landing at least one of the one or more UASs on the mobile structure (Pongratz: Para. 0152, 0170; VTOL capabilities even with substantial side winds and can also take off vertically, even on ships that have not been prepared for an aircraft landing; deck container may also be given to the ship to be protected, the deck 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order land the UAV on the ship.
In the following limitation, Huang teaches providing the determined instructions to the at least one UAS, wherein the UAS data is associated with one or more of: (Huang: Para. 0014, 0075, 0130, 0151; terminal may allow a user to control and navigate the movable object; flight of the movable object may optionally be fully autonomous; generate motion information; flight information may contain various operational parameters of the movable object, such as motion path, waypoints, speed, acceleration, heading, altitude) at least one of the one or more environmental conditions, wherein the at least one environmental condition is associated with an environment local to the mobile structure (Huang: Para. 0043, 0095; weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, a wind speed, a wind direction, a rain speed, a temperature); a sway of the mobile structure;  a velocity of the mobile structure; and a position of a UAS cradle on the mobile structure, wherein: (Huang: Para. 0123, 0139; distance of the movable object from an object in the environment, or an orientation of the movable object relative to the object).
the determining the instructions associated with landing the at least one UAS on the mobile structure comprises determining an orientation of the UAS cradle and matching an orientation of the at least one UAS to the orientation of the UAS cradle.
However Pilskalns, in the same field of endeavor, teaches the determining the instructions associated with landing the at least one UAS on the mobile structure comprises determining an orientation of the UAS cradle and matching an orientation of the at least one UAS to the orientation of the UAS cradle (Pilskalns: Col. 4 Lines 59-64, Col. 5 Lines 36-40; SUAV is able to translate in directions and rotate back and forth in direction of arrows as required to maintain a laterally and rotationally aligned, level orientation above cradle of the base station during landing).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) and Pilskalns’s orientation based landing of a UAV into a base station cradle (Pilskalns: Col. 4 Lines 59-64, Col. 5 Lines 36-40) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to orient the UAV’s landing on the ship’s cradle.
In the following limitation, Huang teaches the determined instructions are based, at least in part, on the UAS data and/or on a position of a UAS cradle on the mobile structure .
Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1) in view of Meffert (US Publication Number 2016/0214715 A1). 
Regarding claim 5, Huang teaches the apparatus of claim 1, wherein the logic device is further configured to: determine a presence and/or location of an object within an environment local to the mobile structure based, at least in part, on the UAS data (Huang: Para. 0153, 0154; objects may be stationary, moving, or capable of motion; objects may be located at different distances from the movable object, and from one another); and communicate instructions to the one or more UASs to monitor a portion of the environment local to the mobile structure for the presence and/or location of the object, wherein the portion of the environment is determined based, at least in part, on the environmental condition determination (Huang: Para. 0138; graphical elements may be configured to dynamically change as a position or an orientation of the movable object relative to an object in the environment changes).
Huang doesn’t explicitly teach wherein the generated environmental condition determination is associated with water current conditions and/or water temperature conditions.
However Meffert, in the same field of endeavor, teaches wherein the generated environmental condition determination is associated with water current conditions and/or water temperature conditions (Meffert: Para. 0084, 0101; UAV comprises one or more sensors, such as the light transmitters described previously, for detecting a variety of weather, water current and/or tide conditions).

Regarding claim 12, Huang doesn’t explicitly teach receive a range warning from the first UAS indicating that it lacks traversal capacity to complete an assigned search pattern; transmit a return control signal to the first UAS to return to the mobile structure; and generate and/or transmit maneuvering and/or monitoring instructions for the second UAS to complete the assigned search pattern.
However Meffert, in the same field of endeavor, teaches receive a range warning from the first UAS indicating that it lacks traversal capacity to complete an assigned search pattern (Meffert: Para. 0026, 0075, 0101, 0106-0107); transmit a return control signal to the first UAS to return to the mobile structure (Meffert: Para. 0026, 0047; automatically direct UAV 100 to return to its base); and generate and/or transmit maneuvering and/or monitoring instructions for the second UAS to complete the assigned search pattern (Meffert: Para. 0026, 0047; cancel the flight of a first UAV and redeploy a second UAV to move to a particular remote site based on weather conditions between the first UAV and the remote site).
Meffert discloses the use of multiple UAV's being dispatched to specified search grids (Meffert: Para. 0106) where the system transmits navigational instructions to the UAV's within the target area (Meffert: Para. 0107).  The UAV's navigational route is automatically changed based on detected weather conditions in the area (Meffert: Para. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Meffert’s redirection of a UAV due to detected adverse weather conditions where one UAV is called back to the base and a second UAV is deployed instead (Meffert: Para. 0026, 0075, 0101, 0106-0107) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to call a first UAV to the base and send out a second UAV continue the tracking of the target object.
Regarding claim 20, Huang doesn’t explicitly teach receiving a range warning from a first UAS of the one or more UASs indicating that it lacks traversal capacity to complete an assigned search pattern; transmitting a return control signal to the first UAS to return to the mobile structure; and generating and/or transmitting maneuvering and/or monitoring instructions for a second UAS of the one or more UASs to complete the assigned search pattern.
However Meffert, in the same field of endeavor, teaches receiving a range warning from a first UAS of the one or more UASs indicating that it lacks traversal capacity to complete an assigned search pattern (Meffert: Para. 0026, 0075, 0101,  0106-0107); transmitting a return control signal to the first UAS to return to the mobile structure (Meffert: Para. 0026, 0047; automatically direct UAV 100 to return to its base); and generating and/or transmitting maneuvering and/or monitoring instructions for a second UAS of the one or more UASs to complete the assigned search pattern (Meffert: Para. 0026, 0047; cancel the flight of a first UAV and redeploy a second UAV to move to a particular remote site based on weather conditions between the first UAV and the remote site).
Meffert discloses the use of multiple UAV's being dispatched to specified search grids (Meffert: Para. 0106) where the system transmits navigational instructions to the UAV's within the target area (Meffert: Para. 0107).  The UAV's navigational route is automatically changed based on detected weather conditions in the area (Meffert: Para. 0026, 0101). When a UAV power falls below critical level or to adverse weather condition, the UAV's flight plan will be cancelled and the UAV will return back to the base (Meffert: Para. 0026, 0075). The detected lack of battery that would be caused by the weather changed navigational route which provides a signal for the UAV to return to the base due to lack of traversal capacity to complete the assigned search pattern.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Meffert’s redirection of a UAV due to detected adverse weather conditions where one UAV is called back to the base and a second UAV is deployed instead (Meffert: Para. 0026, 0075, 0101, 0106-0107) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to call a first UAV to the base and send out a second UAV continue the tracking of the target object.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1) in view of Pongratz et al. (US Publication Number 2013/0200207 A1) and in further view of Liu et al. (US Publication Number 2016/0070265 A1). 
Regarding claim 15, Huang teaches the method of claim 13, further comprising: determining a mobile structure route based, at least in part, on the one or more environmental conditions, wherein the mobile route comprises a plurality of race waypoints (Huang: Para. 0095, 0097, 0151; a sensor can be used to provide data regarding the environment surrounding the UAV, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, a wind speed, a wind direction, a rain speed, a temperature;  the sensing data obtained by the one or more sensors in the environmental sensing unit may be provided to a flight controller; flight information 748-4 may contain various operational parameters of the movable object, such as motion path, waypoints).
Huang doesn’t explicitly teach communicating instructions for monitoring at least a portion of the mobile structure route to the one or more UASs.
However Pongratz, in the same field of endeavor, teaches communicating instructions for monitoring at least a portion of the mobile structure route to the one or more UASs (Pongratz: Para. 0053; movement profiles (tracking files) can also be created for ships at sea in this way, so it is possible to ascertain whether a ship has departed from its planned route, which might infer a hijacking by pirates).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 
In the following limitation, Huang and Pongratz don’t explicitly teach determining a quickest route based, at least in part, on the UAS data and the plurality of race waypoints.
However Liu, in the same field of endeavor, teaches determining a quickest route based, at least in part, on the UAS data and the plurality of race waypoints (Liu: Para. 0126; the path can include a plurality of waypoints; a plurality of potential paths can be generated, and one path selected from the plurality based on suitable criteria e.g., minimizing total flight time).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) and Liu’s selection of the quickest flight path out of a plurality of potential paths (Liu: Para. 0126) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to determine the quickest route based on UAS data and waypoints.





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication Number 2019/0220002 A1) in view of Meffert (US Publication Number 2016/0214715 A1) and in further view of Pongratz et al. (US Publication Number 2013/0200207 A1). 
Regarding claim 16, Huang teaches the method of claim 13, further comprising: determining a distance between the mobile structure and at least one of the one or more UASs (Huang: Para. 0123, 0139; distance of the movable object from an object in the environment, or an orientation of the movable object relative to the object).
Huang doesn’t explicitly teach determining a traversal range of the at least one UAS is less than the distance between the mobile structure and the at least one UAS.
However Meffert, in the same field of endeavor, teaches determining a traversal range of the at least one UAS is less than the distance between the mobile structure and the at least one UAS (Meffert: Para. 0076; locate the UAV that is closest to the particular site and redirect that UAV from its programmed flying pattern to move to that particular site).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Meffert’s redirection of a UAV due to detected adverse weather conditions where one UAV is called back to the base and a second UAV is deployed instead (Meffert: Para. 0026, 0075, 0101, 0106-0107) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order to determine the traversal range between the UAV and the tracked object.
identifying a second mobile structure within the traversal range of the at least one UAS; and directing the at least one UAS to travel to and/or land upon the second mobile structure.
However Pongratz, in the same field of endeavor, teaches identifying a second mobile structure within the traversal range of the at least one UAS (Pongratz: Para. 0190-0193; all the ships entering this internal zone are visually identified with their multispectral image signature by means of an automatic image recognition system by comparison with a reference signature kept on file in a counterfeit-proof manner and their behavior is monitored continuously); and directing the at least one UAS to travel to and/or land upon the second mobile structure (Pongratz: Para. 0192-0194; unidentified or suspicious ships are pursued by an armed escort).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Meffert’s redirection of a UAV due to detected adverse weather conditions where one UAV is called back to the base and a second UAV is deployed instead (Meffert: Para. 0026, 0075, 0101, 0106-0107) and Pongratz’s ship landing capabilities (Pongratz: Para. 0152, 0170) into Huang’s detection of current environmental conditions and target object tracking during a UAV’s waypoint flight path (Huang: Para. 0095, 0151, 0180) in order for the UAV to travel to the tracked object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663          


/ADAM D TISSOT/Primary Examiner, Art Unit 3663